291 F.2d 930
G. E. HUMPHREY et al., Appellantv.UNITED STATES, etc.
No. 16750.
United States Court of Appeals Eighth Circuit.
May 26, 1961.

Appeal from the United States District Court for the District of Minnesota.
Joseph Robbie and Jerome F. Fitzgerald, Minneapolis, Minn., for appellants.
John P. Montrey, St. Louis, Mo., for appellee.
PER CURIAM.


1
Motion of appellee to dismiss sustained; appeal dismissed, D.C., 27 F.R.D. 12, at appellants' costs; motion of appellee to award damages and double costs denied.